DETAILED ACTION
	This action is responsive to applicant’s communication filed 06/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
	Applicant’s arguments regarding the amendment in view of the ZAMBRE and LEVAS references have been fully considered but are respectfully moot due to the new grounds for rejection necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in lines 20-21, “wherein each suggested replacement includes its corresponding replacement candidate and corresponding candidate answer”. This limitation is indefinite. The terms “replacement candidate” and “candidate answer” are previously associated with “a replacement candidate – candidate answer mapping” that results in a “replacement input statement”. There is no clear connection of the “suggested replacement” to either the “replacement input statement” or the “replacement candidate – candidate answer mapping” previously recited in the claim, and it is therefore unclear what “its corresponding replacement candidate and corresponding candidate answer” would be. Furthermore, the “replacement candidate – candidate answer mapping” includes a subset of candidate answers and a subset of replacement candidates, as recited in lines 7-9. If the suggested replacements are assumed to be equivalent to the said mappings, then each replacement should include a subset [one or more] of replacement candidates and a subset [one or more] of candidate answers, rather than merely one of each. The limitation in lines 20-21 therefore contradicts the limitation recited in lines 7-9.
Independent claims 12 and 17 recite identical limitations to claims 1 and are therefore rejected using the same reasoning.
Claims 2-11, 13-16, and 18-20 are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZAMBRE (US 2019/0361961 A1) in view of LEVAS (US 2016/0179939 A1) and further in view of JONES (US 2008/0114721 A1).

Regarding Claim 1, ZAMBRE teaches a computer-implemented method comprising: receiving an input statement, wherein the input statement comprises a plurality of natural language words; (“A statement 402 is received by the validation engine. In describing this architecture and flow diagram, three representative statements will be used” Paragraph 0044. Three example statements comprising a plurality of natural language words are listed in Paragraphs 0045-47. See Paragraph 0019, which teaches that the validation engine utilizes natural language processing.)
determining one or more replacement candidates for the input statement; (“The statement validation engine 414 is the core engine that picks the entities and predicates inferred from the user text (the identified entities and relationships output above) and locates correct objects, literal values, and/or relationships in the knowledge graph 412.” Paragraph 0090. “Entities” and “predicates” are determined for the input statement and are equivalent to replacement candidates. The process for identifying the entities and predicates is described by the flowcharts of Figures 6-7. See Paragraph 0097 and the example illustrated by Paragraphs 0112-121, which discusses determination that a statement is factually incorrect and replacing terms in the statement to make the statement correct.)
generating one or more candidate answers for each replacement candidate of the one or more replacement candidates; (“In operation 806, the knowledge graph is searched with the entity/relationship pair and results retrieved.” Paragraph 0096. “As operation 812 is performed during the various iterations of the loop, the suggested corrections can be kept until the loop is complete” Paragraph 0108. The results retrieved from the knowledge graph are used as suggest corrections, or “candidate answers”, as further elaborated in Paragraph 0100. See Paragraphs 0093-94, which provide an example of a search that results in the generation of multiple candidate answers to correct an input statement.)
mapping, as a replacement candidate - candidate answer mapping, a subset of candidate answers from the one or more candidate answers to a subset of replacement candidates from the one or more replacement candidates; (“string comparison, stemming, edit distance or other mechanisms can be used to identify when the entities and/or predicates match what is retrieved from the knowledge graph… When items do not match, the "no" branch of operation 810 is taken and operation 812 creates suggestions for correction based on the non-matching aspects… As operation 812 is performed during the various iterations of the loop, the suggested corrections can be kept until the loop is complete.” Paragraphs 0098, 0100, and 0108. Each replacement candidate (entity or predicate) is mapped to the candidate answers retrieved from the knowledge graph. See Figure 8: a loop starts at 804 with a candidate replacement and at operation 812, a suggested candidate answer to replace the entity is determined. Statements with multiple entities to be corrected would have a subset of replacement candidates that need to be mapped to a subset of candidate answers. See the examples given in Paragraphs 0113-0121. For example, the replacement candidate “Kenya” is mapped to a candidate answer of “Tanzania”. Also see Paragraph 0022, which discusses an example of a statement with multiple entities or predicates [replacement candidates] that would be mapped to multiple candidate answers.)
resulting in a corresponding replacement input statement for each replacement candidate - candidate answer mapping; (“Such a process would proceed by first creating a potential suggested correction phrase, merging it into the statement by replacing the appropriate portion of the statement, and then testing the resultant statement against grammar rules. If the resultant corrected statement complies with grammar rules, the phrase can be used as a suggested correction… the various suggested corrections that have been identified through the loop can be evaluated and a subset (i.e., all or part) of the suggested corrections presented to the user using one or more of the mechanisms described herein.” Paragraphs 0106-0108. The “resultant statement” is a “replacement input statement”. If it complies with grammar rules, it becomes a suggested replacement that is evaluated for presentation to the user.)
…and transmitting an output comprising one or more suggested replacements… to a user interface (“The suggested corrections are likely to be few in number. In such a situation, all suggestions can be presented. If, however, the number exceeds a threshold, less than all the total number can be selected using a selection criteria for presentation” Paragraph 0109. See Figure 1 drop down 112 and Paragraph 0032, which describe a user interface for presenting the one or more suggested replacements.)
wherein each suggested replacement includes its corresponding replacement candidate and its corresponding candidate answer (“When, such as in the example of the figure, multiple ways exist to correct the statement, the user can be presented with one or more indicators 108, 110 which allow the user to access a drop down 112 or other ways to select the way they would like the statement corrected” Paragraphs 0031-32. See Figure 1: two suggested replacements are presented that correspond to a replacement candidate and its corresponding candidate answer. For example, “is married” is a replacement candidate with “was married” as its corresponding candidate answer, while “Samantha Lewes” is a replacement candidate with “Rita Wilson” as its corresponding candidate answer.)
ZAMBRE does not teach determining a replacement score for each replacement candidate - candidate answer mapping, wherein each replacement score indicates a confidence in the corresponding replacement input statement; and transmitting an output comprising… corresponding replacement scores for each suggested replacement to a user interface.
However, LEVAS, which is similarly directed to a question answering system including parsing a query and determining candidate answers, teaches determining a replacement score for each replacement candidate - candidate answer mapping; (“The QA system pipeline 300, in stage 350, then performs a deep analysis and comparison of the language of the input question and the language of each hypothesis or "candidate answer," as well as performs evidence scoring to evaluate the likelihood that the particular hypothesis is a correct answer for the input question” Paragraph 0052. “Paraphrase metric scoring component 445 matches question tokens 443 to the subsequences of passage tokens 444 to attempt to match the focus of the question with occurrence of the candidate answer in the passage” Paragraph 0068.  See Figure 3 and Paragraph 0051. At stages 340-350, candidate answers are generated from retrieved passages. The language [tokens] of the answers are then compared to the language of the question in order to determine a score for each candidate answer.)
wherein each replacement score indicates a confidence in the corresponding replacement input statement; (“The scores obtained from the various reasoning algorithms are then weighted against a statistical model that summarizes a level of confidence that the IBM Watson.TM. QA system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question. This process is be repeated for each of the candidate answers to generate ranked listing of candidate answers which may then be presented to the user that submitted the input question, or from which a final answer is selected and presented to the user.” Paragraph 0035. Also see Paragraphs 0056-58, which further discuss the generation of the confidence score. It would have been obvious for the suggested replacements taught by ZAMBRE to be scored in a similar manner to determine the suggested replacements to be presented to the user. Furthermore, LEVAS (Paragraphs 0068-70) teaches scoring the candidate answers by first replacing the text of the focus of the question with the candidate answer, which is equivalent to the replacement input statements generated in the method of ZAMBRE in Paragraphs 0106-108.)
and transmitting an output comprising… and corresponding replacement scores for each suggested replacement to a user interface (“From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface” Paragraph 0058. A ranked list of the candidate answers and respective replacement scores are provided to the user via a graphical user interface.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of generating suggested replacements to correct the information in a factual statement taught by ZAMBRE by incorporating the method of scoring candidate answers in order to present a ranked list of suggested answers to a user taught by LEVAS. Since both references teach algorithms for question decomposition, searching of a knowledge base, and generation of candidate answers, the combination would yield predictable results. Furthermore, part of the algorithm taught by LEVAS (Paragraphs 0068-0073) for generating a score for a candidate answer includes replacing the text of the question with the text of the candidate answer, similar to the resultant statement taught by ZAMBRE. Such an implementation would amount to adding the scoring mechanism of LEVAS to the suggested replacement generation of ZAMBRE, which would improve the user experience, particularly in cases where a large plurality of candidate answers are generated for a user to then determine the correct substitution. By including scores, the accuracy of the provided suggestions would be improved, which is a goal suggested by ZAMBRE (Paragraph 0002).
ZAMBRE in view of LEVAS does not teach wherein the replacement score is determined based on a difficulty of replacement, and wherein the difficulty of replacement is based on how many candidate answers and replacement candidates are part of the replacement candidate - candidate answer mapping.
However, JONES, which is directed to generating and evaluating substitute queries, teaches wherein the replacement score is determined based on a difficulty of replacement, and wherein the difficulty of replacement is based on how many candidate answers and replacement candidates are part of the replacement candidate - candidate answer mapping. (“The feature component 109 may be further operative to perform an analysis with respect to one or more syntactic features of a given query substitutable pair. For example, the feature component 109 may identify the number of tokens that the pair have in common, such that the more words that the pair share, the more likely that the substitutable is good… Other syntactic features include, but are not limited to, the number of edits between the queries, the absolute length difference, the normalized word prefix overlap and the overall number of substitutions between the queries” Paragraph 0058. “A second segment substitutable in the candidate set may comprise the segments "(best)(food)(Manhattan)" with two substituted segments (e.g., "(food)" for "(restaurants)," and "(Manhattan)" for "(New York city)"). Accordingly, the first segment substitutable may be ranked above the second segment substitutable, as the first segment substitutable contains fewer substituted segments” Paragraph 0089. “an analysis may be performed to determine the number of segments or terms in common with respect to the selected query substitutable and a given user query. If the number of segments in common exceeds a given threshold, the probability score associated with the selected query substitutable may be increased” Paragraph 0096. A user’s query is substituted with a candidate replacement query where one or more words in the query are substituted. If the mapping between user’s initial query and the substitute query contains more words that are replaced, it is less likely that the substitute query is good. The substitute query is therefore a more difficult replacement to make. Substitute queries that contain only one replacement are scored and ranked higher, indicating that the difficulty of replacement is lower.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the confidence score of a suggested replacement for a factual input statement taught by ZAMBRE in view of LEVAS by incorporating the method of determining a difficulty of replacement for a substitute query based on a number of original query segments that are mapped to replacement segments as taught by JONES. It would have been further obvious for the determined level of difficulty to be a weighted portion of the confidence score taught by LEVAS. Since the references are directed to determining and ranking substitutions for an initial query statement, the combination would yield predictable results. As taught by LEVAS (Paragraph 0027), by weighting different factors pertaining to the confidence of a candidate answer, the QA system is able to identify answers that are significantly stronger. Furthermore, as taught by JONE (Paragraph 0056), statements with substitutions above a threshold are considered ambiguous, which one of ordinary skill in the art would consider as a factor in determining the validity of the generated statement. JONES (Paragraph 0075), also teaches that a quality score should be adjusted in order to ensure that a substitute query statement reflects the meaning of the user’s original query statement.

Regarding Claim 12, ZAMBRE in view of LEVAS and JONES further teaches a system having one or more computer processors, the system configured to (ZAMBRE, See Figure 9 processor 902 and Paragraph 0132.). Claim 12 otherwise recites the same limitations as claim 1. Claim 12 is therefore rejected using the same reasoning described above.
Regarding Claim 17, ZAMBRE in view of LEVAS and JONES further teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a server to cause the server to perform a method (ZAMBRE, See Figure 9 memory 904 and 906 and Paragraph 0135. Note: Paragraph 0086 of the instant application indicates that the computer readable storage medium is not to be construed as transitory signals.). Claim 17 otherwise recites the same limitations as claim 1. Claim 17 is therefore rejected using the same reasoning described above.
	
Regarding Claim 2, ZAMBRE in view of LEVAS and JONES further teaches wherein determining the replacement score for each replacement candidate - candidate answer mapping comprises, for each replacement candidate - candidate answer mapping: obtaining the replacement input statement, wherein the replacement input statement is the input statement with the replacement candidate replaced by the candidate answer; (LEVAS, “Paraphrase metric scoring component 445 matches question tokens 443 to the subsequences of passage tokens 444 to attempt to match the focus of the question with occurrence of the candidate answer in the passage. Paraphrase metric scoring component 445 may implement any of the following methods… replacing the text of the focus of the question with the text of the candidate answer” Paragraphs 0068-70. The calculation of the replacement score includes a method of replacing the text of the question with the text of the candidate answer in order to generate a replacement statement.)
and calculating an accuracy of the replacement input statement, wherein a confidence in the accuracy is indicated by the replacement score. (LEVAS, “After applying one of the above methods, paraphrase metric scoring component 445 identifies one or more portions or subsequences 444 of the passage to compare to the question, apply the metric to compare the question to each portion of the passage, and then compute a final score, which is the best score across all portions” Paragraph 0073. “The weighted scores are processed in accordance with a statistical model generated through training of the QA system that identifies a manner by which these scores may be combined to generate a confidence score or measure for the individual hypotheses or candidate answers. This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question” Paragraphs 0056-58. The final score that is generated for a candidate answer is a confidence score that is a measure of the correctness, or accuracy, of the answer to the input question. In view of ZAMBRE, this would be the accuracy of the replacement statement that is suggested to the user.)
The same motivation to combine LEVAS with ZAMBRE discussed in the rejection of claim 1 applies to claim 2.
	Claim 13 is directed to a system but otherwise recites the same limitations as claim 2. Claim 13 is therefore rejected for the same reasoning described above.
	Claim 18 is directed to a computer program product but otherwise recites the same limitations as claim 2. Claim 18 is therefore rejected using the same reasoning described above.

Regarding Claim 3, ZAMBRE in view of LEVAS and JONES further teaches wherein calculating the accuracy of the replacement input statement comprises: obtaining related passages, wherein the related passages are related to the input statement and the one or more replacement candidates, from a data corpus; (LEVAS, “the identified major features are then used during the question decomposition stage 330 to decompose the question into one or more queries that are applied to the corpora of data/information 345 in order to generate one or more hypotheses” Paragraph 0050. “given a question, hypothesis generation phase 440 generates a candidate answer contained within a supporting passage” Paragraph 0066. A passage related to an input question is retrieved from a data corpus. A candidate answer is determined from the related passage. See Paragraphs 0024-28 and 0032-35, which further discuss the corpus of data used by the QA system.)
comparing the replacement input statement to the related passages; (LEVAS, “After applying one of the above methods, paraphrase metric scoring component 445 identifies one or more portions or subsequences 444 of the passage to compare to the question, apply the metric to compare the question to each portion of the passage, and then compute a final score, which is the best score across all portions” Paragraph 0073. A score is generated by comparing the language of the question and candidate answer to the language of the related passage, which is performed by generating subsequences of tokens that are then compared. See Paragraphs 0052-54, which provide an example of comparing the replacement statement (Paragraph 0070) with the related passage.)
identifying, based on the comparing, consistencies between the replacement input statement and the related passages; and calculating the accuracy, based on the consistencies, using an accuracy algorithm. (LEVAS, “Thus, for example, an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term "movie," and generate a score based on a frequency of use of these exact terms or synonyms. In such a case, exact matches will be given the highest scores, while synonyms may be given lower scores based on a relative ranking of the synonyms as may be specified by a subject matter expert (person with knowledge of the particular domain and terminology used) or automatically determined from frequency of use of the synonym in the corpus corresponding to the domain. Thus, for example, an exact match of the term "movie" in content of the corpus (also referred to as evidence, or evidence passages) is given a highest score.” Paragraph 0053. It is determined whether terms in the input question match the terms in a related passage. Exact matching is given the highest score, for example. “Reasoning algorithms”, which are equivalent to an accuracy algorithm, are used to calculate a final confidence score of a candidate answer, as discussed in Paragraph 0056. Also see Paragraphs 0067-68, which discuss “paraphrase metric scoring” in which consistencies between tokens of a question and the tokens of a passage are identified in order to determine a component of the confidence score for a candidate answer.)
While ZAMBRE teaches use of a “knowledge graph” to determine the candidate answers, use of related passages retrieved from a corpus would have been an obvious substitution for determining the candidate answers and their respective scores. As taught by LEVAS (Paragraphs 0028-29), use of a corpus is conventional to QA systems and the capabilities of the corpus “contribute to improved accuracy, system performance, machine learning, and confidence of the QA system.”
	Claim 14 is directed to a system but otherwise recites the same limitations as claim 3. Claim 14 is therefore rejected for the same reasoning described above.
	Claim 19 is directed to a computer program product but otherwise recites the same limitations as claim 3. Claim 19 is therefore rejected using the same reasoning described above.

Regarding Claim 4, ZAMBRE in view of LEVAS and JONES teaches all the limitations of claim 2, on which claim 4 depends.
ZAMBRE in view of LEVAS and JONES further teaches calculating a weighted replacement score based on the accuracy of the replacement input statement. (LEVAS, “In the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses. This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.” Paragraph 0056. See Paragraph 0027, which discusses that the weighted score is a measure of confidence in the accuracy of the determined candidate answer.)
As discussed in the rejection of claim 1, LEVAS (Paragraph 0027) teaches that by weighting different factors pertaining to the confidence of a candidate answer, the QA system is able to identify answers that are significantly stronger. It therefore would have been obvious to weight the confidence score based on any relevant factors determined by one of ordinary skill in the art.
ZAMBRE in view of LEVAS does not teach further comprising: determining the difficulty of replacement for the replacement input statement; and that the weighted score is calculated based on the difficulty of replacement.
	However, as discussed in the rejection of claim 1, JONES teaches further comprising: determining the difficulty of replacement for the replacement input statement (“The feature component 109 may be further operative to perform an analysis with respect to one or more syntactic features of a given query substitutable pair. For example, the feature component 109 may identify the number of tokens that the pair have in common, such that the more words that the pair share, the more likely that the substitutable is good” Paragraph 0058. “A second segment substitutable in the candidate set may comprise the segments "(best)(food)(Manhattan)" with two substituted segments (e.g., "(food)" for "(restaurants)," and "(Manhattan)" for "(New York city)"). Accordingly, the first segment substitutable may be ranked above the second segment substitutable, as the first segment substitutable contains fewer substituted segments” Paragraph 0089. Substitute statements that have less substituted segments when compared to an original statement are considered better and therefore are less of a difficult substitution to make.)
and that a score is weighted based on the difficulty of replacement “an analysis may be performed to determine the number of segments or terms in common with respect to the selected query substitutable and a given user query. If the number of segments in common exceeds a given threshold, the probability score associated with the selected query substitutable may be increased” Paragraph 0096. A score being increased or decreased based on a factor is equivalent to the score being weighted. Also see Paragraph 0052: “a machine learned model is used to determine the extent to which the probability score associated with a given query substitutable is to be modified based upon an analysis of one or more features”. A score is modified (weighted) based on multiple features. As discussed in Paragraph 0058, one of these features is the difficulty of replacement determined by how many segments of the original query are being substituted.)
The same motivation to combine JONES with ZAMBRE and LEVAS discussed in the rejection of claim 1 applies to claim 4.

Regarding Claim 5, ZAMBRE in view of LEVAS and JONES further teaches further comprising: combining a plurality of replacement candidate - candidate answer mappings; and determining a suggested replacement comprising a plurality of replacement candidates and corresponding candidate answers. (ZAMBRE, “If the phrases from the knowledge graph is compatible with the form of the statement under consideration they can be used directly. Thus, if the knowledge graph returns "is married to," and the literal "Rita Wilson" the phrase can be used directly to create the suggested correction "is married to Rita Wilson."” Paragraph 0104. A suggested replacement includes a combination of multiple candidate answers. See Figure 1, for example, which shows two suggested replacements in which a predicate and an entity are each replaced with terms determined to be correct. Also see Paragraph 0022, which teaches that input statements may include a plurality of entities and/or predicates [replacement candidates]: “Other statements have multiple entities and/or predicates. For example, the statement "Mount Kilimanjaro, the tallest mountain in Africa, is located in Tanzania" is equivalent to two statements. The first being "Mount Kilimanjaro [is] the tallest mountain in Africa" and the second being "Mount Kilimanjaro is located in Tanzania." Thus, the original phrase has three entities, "Mount Kilimanjaro," "Africa," and "Tanzania" and two predicates "[is] the tallest mountain in" and "is located in" that indicates the relationship between the entities.” It is therefore implied that should a statement with multiple entities be determined to be incorrect, a suggested replacement would be generated that contains a plurality of replacement candidate- candidate answer mappings. It would have been obvious to one of ordinary skill in the art to apply the same algorithm for determining a single replacement to determining multiple replacements.
Furthermore, JONES (Paragraph 0089), teaches a substitute query statement that has multiple replacement candidates that are replaced by multiple alternative words.)

Regarding Claim 6, ZAMBRE in view of LEVAS and JONES further teaches wherein generating one or more candidate answers comprises: searching a data corpus for passages related to the input statement and the one or more replacement candidates; (LEVAS, “the identified major features are then used during the question decomposition stage 330 to decompose the question into one or more queries that are applied to the corpora of data/information 345 in order to generate one or more hypotheses” Paragraph 0050. “given a question, hypothesis generation phase 440 generates a candidate answer contained within a supporting passage” Paragraph 0066. A passage related to an input question is retrieved from a data corpus. A candidate answer is determined from the related passage. See Paragraphs 0024-28 and 0032-35, which further discuss the corpus of data used by the QA system.)
analyzing the related passages; generating, based on the analyzing, the one or more candidate answers for each replacement candidate. (LEVAS, “That is, the application of the queries results in the extraction of portions of the corpus of data/information matching the criteria of the particular query. These portions of the corpus are then analyzed and used, during the hypothesis generation stage 340, to generate hypotheses for answering the input question. These hypotheses are also referred to herein as "candidate answers" for the input question.” Paragraph 0051. Related passages retrieved from a corpus are analyzed to determine candidate answers. Also see Paragraphs 0052-53, which discuss further analysis of the passage with respect to the language of the input question in order to determine the most likely candidate answers.)
While ZAMBRE teaches use of a “knowledge graph” to determine the candidate answers, use of related passages retrieved from a corpus would have been an obvious substitution for determining the candidate answers and their respective scores. As taught by LEVAS (Paragraphs 0028-29), use of a corpus is conventional to QA systems and the capabilities of the corpus “contribute to improved accuracy, system performance, machine learning, and confidence of the QA system.”
Claim 15 is directed to a system but otherwise recites the same limitations as claim 6. Claim 15 is therefore rejected for the same reasoning described above.
	Claim 20 is directed to a computer program product but otherwise recites the same limitations as claim 6. Claim 20 is therefore rejected using the same reasoning described above.

Regarding Claim 7, ZAMBRE in view of LEVAS and JONES further teaches wherein analyzing the related passages comprises: identifying any relationships between components of the related passages and the one or more replacement candidates; (LEVAS, “If the evidence passage contains the statements "The first motion picture ever made was `The Horse in Motion` in 1878 by Eadweard Muybridge. It was a movie of a horse running," and the algorithm is looking for exact matches or synonyms to the focus of the input question, i.e. "movie," then an exact match of "movie" is found in the second sentence of the evidence passage and a highly scored synonym to "movie," i.e. "motion picture," is found in the first sentence of the evidence passage.” Paragraph 0054. A relationship is identified between the replacement candidate “movie” and the components of the related passage retrieved from the corpus. “Paraphrase metric scoring component 445 matches question tokens 443 to the subsequences of passage tokens 444 to attempt to match the focus of the question with occurrence of the candidate answer in the passage” Paragraph 0068. See Figure 4: question tokens [replacement candidates] are compared to passage tokens [components] in order to determine the most likely candidate answer.)
and mapping each component of the related passages that are related to the one or more replacement candidates to its corresponding replacement candidate. (LEVAS, “Hypothesis generation phase 440 passes the question, candidate answer, and supporting passage 441 to component 442, which divides the question into question tokens 443 and divides the passage into subsequences of passage tokens 444” Paragraph 0066. See Figure 4: A candidate answer is first generated in step 440 from a related passage. A candidate answer and related passage is then mapped to the focus [replacement candidate] of the question in step 441 for further analysis. This is summarized in Paragraph 0036: “The mechanism takes as input a question, a passage, and a candidate answer to the question, plus natural language processing analysis of each (e.g., a syntactic parse of the question and the passage). The mechanism divides the question and the passage into sequences of tokens. The mechanism then matches question tokens to passage tokens, including matching the focus of the question to any occurrence of the candidate answer in the passage.”)
The same motivation to combine LEVAS with ZAMBRE discussed in the rejection of claim 1 and the additional motivation discussed in the rejection of claim 6 applies to claim 7.
Claim 16 is directed to a system but otherwise recites the same limitations as claim 7. Claim 16 is therefore rejected for the same reasoning described above.
	
Regarding Claim 8, ZAMBRE in view of LEVAS and JONES further teaches further comprising: identify a classification type for each replacement candidate of the one or more replacement candidates. (ZAMBRE, “Entity resolution 406 can utilize a knowledge graph 412 to recognize and disambiguate the entities. A knowledge graph comprises entities, their semantic types, properties and relationships between the entities” Paragraph 0061. The semantic type of entities, which correspond to replacement candidates, are identified. Also see Paragraph 0092-0094, which discuss determining the relationship of an entity to other terms in an input statement, which is equivalent to classifying the replacement candidates. For example, it is determined that an input term comprises a proper noun of “Colorado Gold Rush” and a date of “1848” that need to be validated. 
LEVAS, “In response to receiving the input question, the next stage of the QA system pipeline 300, i.e. the question and topic analysis stage 320, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, and classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics” Paragraph 0048. The text of an input query is parsed in order to determine the replacement candidates, which are then classified by type, such as proper noun, date, location, etc.)

Regarding Claim 9, ZAMBRE in view of LEVAS and JONES further teaches wherein the identifying any relationships between components of the related passages is based on at least the classification type for each replacement candidate and a classification type for each component. (ZAMBRE, “the statement could be corrected by changing Colorado Gold Rush to California Gold Rush or by changing the date from 1848 to 1858.” Paragraph 0093. The components determined from a knowledge graph are of the same classification as the replacement candidates. For example, “Colorado Gold Rush” would be replaced by “California Gold Rush”, while “1848” would be replaced by “1858”.
LEVAS, “That is, the application of the queries results in the extraction of portions of the corpus of data/information matching the criteria of the particular query. These portions of the corpus are then analyzed and used, during the hypothesis generation stage 340, to generate hypotheses for answering the input question” Paragraph 0051. A query is generated based on the classification of the terms in the input question. The results that are retrieved are therefore based on the classification. Also see Paragraph 0049, which discusses determination of a “lexical answer type”, which is the word or phrase in an input question that if replaced would result in a correct statement. The generated candidate answer would therefore correspond to the same LAT.)

Regarding Claim 10, ZAMBRE in view of LEVAS and JONES further teaches wherein the classification type includes at least one of: proper noun, person, location, date, fictional character, and physical entity. (ZAMBRE, See the example discussed in Paragraphs 0066-68, in which the entities are determined to be proper nouns, and the example discussed in Paragraph 0094, in which the entities are determined to be proper nouns and a date.
LEVAS, “For example, in the example question above, the term "who" may be associated with a topic for "persons" indicating that the identity of a person is being sought, "Washington" may be identified as a proper name of a person with which the question is associated, "closest" may be identified as a word indicative of proximity or relationship, and "advisors" may be indicative of a noun or other language topic” Paragraph 0048. For example, if the input question/statement includes “who”, than the replacement candidate would be a person, while if it includes “Washington”, than the replacement candidate would be a proper noun.)

Regarding Claim 11, ZAMBRE in view of LEVAS and JONES further teaches further comprising: determining that a candidate answer from the one or more candidate answers is equal to its corresponding replacement candidate; (ZAMBRE, “If all entities and/or predicates of the statement match what is retrieved from the knowledge graph, then no incorrect aspects exist based on what was retrieved” Paragraphs 0097-99. See Figure 8 matching operation 810. An operation in which the entities and/or predicates [replacement candidates] are compared to the retrieved information [candidate answers] is performed. If a match is determined, an indication that the input statement is correct is presented to the user, as explained in Paragraph 0110.)
and replacing a replacement, from the one or more suggested replacements, corresponding to the candidate answer equal to the replacement candidate with YES on the transmitted output. (ZAMBRE, “In the situation where no suggested corrections exist (operation 810 indicates entities and/or predicates match), there are no suggestions to be presented to the user and the system can indicate that the statement is correct by presenting an indicator to the user or by having no indicator” Paragraph 0110. See Paragraph 0103, which describes an example input statement that matches the retrieved candidate answers. When the replacement candidates match the retrieved candidate answers, an indicator is presented that indicates that the statement is correct. It would have been an obvious design choice for one of ordinary skill in the art before the effective filing date of the instant application to have considered a number of indicators, including “Yes”, “Correct”, “True”, “Valid”, etc.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pino (US 2017/0004121 A1) teaches comparison of text including generating a word alignment score and an edit distance between pairs of textual documents. (¶ 41-46, Fig. 5)
Li (2011) teaches determination of the truthfulness of fact statements based on analysis of multiple features of replacement statement and using rankers for determining a score of a selection of the replacement statements. (Pages 66-68)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173